SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
9
KAH 10-00037
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
GLENN E. VAN NORSTRAND, PETITIONER-APPELLANT,

                     V                                             ORDER

HAROLD D. GRAHAM, SUPERINTENDENT, AUBURN
CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (BRADLEY E. KEEM OF COUNSEL), FOR
PETITIONER-APPELLANT.

ANDREW M. CUOMO, ATTORNEY GENERAL, ALBANY (KATE H. NEPVEU OF COUNSEL),
FOR RESPONDENT-RESPONDENT.


     Appeal from an order of the Supreme Court, Cayuga County (Mark H.
Fandrich, A.J.), entered October 19, 2009 in a proceeding pursuant to
CPLR article 70. The order denied the motion of petitioner for a stay
and reconsideration.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see People ex rel. Hinton v Graham, 66 AD3d 1402, 1403,
lv denied 13 NY3d 934, 14 NY3d 795).




Entered:   February 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court